Title: Abigail Adams to John Adams, 8 January 1795
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Janry 8th 1794 [1795]
          
          yours of 25 December reachd me with the Book for Louissa. through the Month of December the weather was uncommonly fine, but the New Year is very inclement. we have had a fair day or two only since it commenced, very little Snow & what Snow we had,

is all leaving us to day, by a plentifull Southerly rain our people have been engaged where the weather Would allow this week in the woods. I have had my wood cut by them this Winter in what is call’d Beals Lot. they go to the Top of the Hill cut it, & pitch it down. the weather has been moderate & if we had snow this could not be done as the Hill is high rocky & Steep, nor would any persons Do this, if hired to cut by the cord. I am soliticious to get sufficient for the winter and summer— I shall be only second in command by & by yet I think I am more solicitious to have the commands of my Principal executed in his absence, than when he is present.
          If you see the Chronical you may read the address of our Massachusets Self created Society. it is much more respectfull and Modest than the Pennsilvania address—and is not badly pennd I presume Morten was the Draughtsman. it is however false, and artfull. I read it last Evening in my Neighbour Beals paper— they are all Galld that the President Denounced them, but let any person attend to the horrid Scenes produced in France by the unlawfull combinations of the worst & most profligate part of Society, and say if a Similar Spirit does not excite & actuate the Jacobins of America to insurgency and rebellion—
          I have not heard from mrs smith since November. Charles wrote me, but did not mention his Sister What is the proper address to our son. how does the Secretary of state address his Letters. I have been writing to him, and addrest to JQA minister Ressident &c has a minister Ressident the title of Excellncy?
          Remember me to mrs otis & cousin Betsy—
          affectionatly Yours—
          
            A Adams
          
        